Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 1 of 8 PageID #: 1946




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:19-CV-00140-HBB


SHEILA A. RAGER                                                                    PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Sheila A. Rager (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 17) and Defendant (DN 20) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is REVERSED and this case is REMANDED,

pursuant to sentence four of 42 U.S.C. § 405(g), to the Commissioner for a new hearing before an

Administrative Law Judge other than the Administrative Law Judge who presided of Plaintiff’s

original hearing.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the




                                               1
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 2 of 8 PageID #: 1947




Sixth Circuit Court of Appeals in the event an appeal is filed (DN 13). By Order entered February

10, 2020 (DN 14), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.

                                       FINDINGS OF FACT

         On January 20, 2015, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 14, 256-60, 261-65). Plaintiff alleged that he became disabled on October 8, 2013

as a result of psoriatic arthritis, osteoarthritis, degenerative disc disease, multiple disc bulges,

bilateral facet hypertrophy, radiculopathy, fibromyalgia, and anxiety (Tr. 14, 313).

Administrative Law Judge Jerry Faust (AALJ@) conducted a video hearing from St. Louis Missouri

(Tr. 14, 41-44). Plaintiff and her counsel, Paul Neil Kerr, II, participated from Bowling Green,

Kentucky (Id.). Barbara A. Holmes, an impartial vocational expert, testified during the hearing

(Id.).

         In a decision dated June 21, 2018, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 14-30). The

ALJ noted that Plaintiff last met the insured status requirements of the Social Security Act on

March 13, 2017 (Tr. 16). At the first step, the ALJ found Plaintiff did not engaged in substantial

gainful activity from her alleged onset date of October 8, 2013 through her date last insured of

March 31, 2017 (Tr. 17). At the second step, the ALJ determined that that through the date last

insured, Plaintiff had the following severe impairments: cervical degenerative disc disease status

post spinal fusion; thoracic and lumbar degenerative disc disease; psoriatic arthritis; bilateral hip

degenerative joint disease; neuropathy; obesity; generalized anxiety disorder; depressive disorder;

and panic disorder (Tr. 17, Finding No. 3).           The ALJ also determined that several other

                                                  2
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 3 of 8 PageID #: 1948




impairments are Anon-severe@ within the meaning of the regulations (Tr. 17). Although the record

contains notations of a diagnosis of fibromyalgia, the ALJ concluded it is not a medically

determinable impairment because the documentation in record does not satisfy the criteria set forth

in Social Security Ruling 12-2p (Tr. 17-18).

       At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 18, Finding No. 4). In reaching this conclusion, the ALJ specifically considered

the criteria for Listings 1.02, 1.04, 12.04, and 12.06 (Tr. 18).

       At the fourth step, the ALJ found that, through the date last insured, Plaintiff had the

residual functional capacity (RFC) to perform a range of sedentary work because she could

occasionally climb ramps and stairs; could never climb ladders, ropes, or scaffolds; could

frequently balance; could occasionally stoop, kneel, crouch and crawl; could have no more than

occasional exposure to extreme cold, humidity, vibration, and hazards such as unprotected heights,

dangerous unshielded machinery, open water and flames, and commercial driving; could perform

simple, routine, repetitive tasks in a relatively static environment within frequent changes; and

could have superficial (meaning no negotiation, no confrontation, no arbitration, no mediation,

and no supervision of others and no persuasion of others) interaction with others (Tr. 21, Finding

No. 5). Additionally, the ALJ relied on testimony from the vocational expert to find, through the

date last insured, Plaintiff could not perform any of her past relevant work (Tr. 28, Finding No. 6).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s residual functional

capacity, age, education, and past work experience as well as testimony from the vocational expert

(Tr. 29-30). The ALJ found that Plaintiff is capable of performing a significant number of jobs

                                                  3
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 4 of 8 PageID #: 1949




that exist in the national economy (Id.). Therefore, the ALJ concluded that Plaintiff was not under

a Adisability,@ as defined in the Social Security Act, at any time from October 8, 2013, the alleged

onset date, through March 31, 2017, the date last insured (Tr. 30).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

243-55). The Appeals Council denied Plaintiff=s request for review (Tr. 1-5).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-5). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the

                                                 4
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 5 of 8 PageID #: 1950




evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C. §

405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996);

Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?




                                                 5
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 6 of 8 PageID #: 1951




                3)       Does the claimant have an impairment that meets or
                         medically equals the criteria of a listed impairment within
                         Appendix 1?

                4)       Does the claimant have the residual functional capacity to
                         return to his or her past relevant work?

                5)       Does the claimant’s residual functional capacity, age,
                         education, and past work experience allow him or her to
                         perform a significant number of jobs in the national
                         economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                  The Appointments Clause Challenge

        1. Arguments of the Parties

        Plaintiff argues her case was adjudicated by an improper and unconstitutionally appointed

Administrative Law Judge and should be remanded for a new hearing with a different and

constitutionally appointed Administrative Law Judge (DN 17-2 PageID # 1908-11, citing Lucia v.

S.E.C., __ U.S. __, 138 S.Ct. 2044, 2051 (2018)). Plaintiff points out that the Agency has

acknowledged its Administrative Law Judges as inferior officers that were not constitutionally

appointed when, on July 16, 2018, Nancy Berryhill approved all appointments as her own (Id.

citing Emergency Message EM-18003 REV 2). 1                   Plaintiff asserts that she can raise her

Appointments Clause challenge before the Court despite failing to raise it before the Agency (Id.

citing Cirko on behalf of Cirko v. Comm’r of Soc. Sec., 948 F.3d 148, 152-59 (3d Cir. 2020)).

        Defendant argues that Plaintiff has forfeited her Appointments Clause claim because she

never raised it before the Agency (DN 20 PageID # 1932-43).                      However, Defendant


1 Emergency Message EM-18003 REV 2, available at
https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM

                                                      6
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 7 of 8 PageID #: 1952




acknowledges that only two Circuits have addressed the issue, and they reached opposite

conclusions (Id. citing Carr v. Comm’r of Soc. Sec., __F.3d __, 2020 WL 3167896 (10th Cir. June

15, 2020) (claimant forfeits challenge because it was not raised before the Agency ); Cirko, 948

F.3d at 152-59 (claimant does not need to present challenge before the Agency)). Defendant

points out that numerous district courts in the Western District of Kentucky have rejected such

Appointments Clause challenges where the plaintiff failed to raise the issue during the

administrative proceedings (Id.).

       2. Discussion

       Last week, the Sixth Circuit addressed the question whether six claimants must have raised

their Appointments Clause challenges before the Administrative Law Judge in order to preserve

their challenges for judicial review. See Ramsey v. Comm’r of Soc. Sec., __ F.3d __, 2020 WL

5200979, at *2 (6th Cir. Sept. 1, 2020). The Sixth Circuit noted the Third Circuit held that issue

exhaustion of an Appointments Clause challenge is not required in Social Security proceedings.

Id. (citing Cirko, 948 F.3d at 159). The Sixth Circuit also noted that the Tenth and Eighth Circuits

disagreed. Ramsey, 2020 WL 5200979, at *2 (citing Carr, 961 F.3d 1267, and Davis v. Comm’r

of Soc. Sec., 963 F.3d 790 (8th Cir. 2020)).

       The Sixth Circuit found Cirko to be the best reasoned and most persuasive opinion and

agreed with Cirko that exhaustion of Appointments Clause challenges in this particular

administrative scheme is not required. Ramsey, 2020 WL 5200979, at *2. Thus, the Sixth

Circuit held “that a claimant does not forfeit an Appointments Clause challenge in a Social Security

proceeding by failing to raise that claim before the agency.” Id. at *7. The Sixth Circuit vacated

the judgments of the district courts and remanded the six cases to the Social Security

                                                 7
Case 1:19-cv-00140-HBB Document 21 Filed 09/09/20 Page 8 of 8 PageID #: 1953




Administration for new hearings before Administrative Law Judges other than the Administrative

Law Judges who presided over the claimants’ original hearings. Id. at *8.

        Considering the Sixth Circuit’s holding in Ramsey, this Court concludes that Plaintiff did

not forfeit her Appointments Clause challenge in the Social Security proceeding by failing to raise

her claim before the ALJ and Appeals Council. Further, in light of this conclusion, it is not

necessary to address Plaintiff’s challenges to the ALJ’s RFC determination.

                                             ORDER

        IT IS HEREBY ORDERED that the final decision of the Commissioner is REVERSED,

and this case is REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), to the

Commissioner for a new hearing before an Administrative Law Judge other than the

Administrative Law Judge who presided of Plaintiff’s original hearing.



 September 9, 2020




Copies:              Counsel




                                                8
